Title: From James Madison to Joseph C. Cabell, 13 April 1825
From: Madison, James
To: Cabell, Joseph C.


        
          Dear Sir
          Montpellier April 13. 1825
        
        I have just recd. yours of the 6th. from Bremo. Judge Carr had long before occurred for the Chair we find so much difficulty in filling; and I had accordingly suggested him to Mr. Jefferson. From the silent reception given to my letter, and the value of the place now held by the Judge, I inferred that my idea was a vain one. With the encouragement of your letter I write immediately to Mr. Jefferson, as you & General Cocke desire, and shall be happy if our joint interposition should overrule his scruples, and lead to the result we have at heart in a mode that will avoid the necessity

of a meeting of the Visitors before the Autumnal period. Health & every other happiness
        
          James Madison
        
      